Detailed Action
This action is based on Applicant's remarks/arguments received on 09/15/2021.  Applicant amended claims 1, 9-11 and 14-17, canceled claims 2-5, and presented claims 1 and 6-20 for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuruganti et al., Pub. No.: US 2011/0302133 (Kuruganti) in view of Kolb et al., Pub. No.: US 2017/0103441 (Kolb).

Claim 9.	Kuruganti teaches:
A computing system of a computing node, comprising:
a processor connected to memory; and a synchronization module stored on a non-transitory computer readable medium and configured with instructions that when executed by the processor cause the processor to:
maintain a plurality of accounts within a cloud computing environment, wherein a plurality of remote computers is provided with access over a network to the plurality of accounts through instances of an application hosted by the cloud computing environment, and wherein each account is isolated from accessing data of the other accounts; (fig. 6, ¶¶ 23, 29, 97, 104, 100, 111, 108-109, users in a multitenant database have accounts for accessing data in an allowed capacity; users’ data/tenants’ data are stored separately)
in response to receiving a command from one of the plurality of remote computers to enable data synchronization between a first account and a second account associated with the plurality of accounts, wherein the first account includes a first template form and the second account includes a second template form, and upon the first account providing consent that information is to be synchronized and shared with other accounts, construct a data synchronization condition specifying that a synchronization action will be triggered when data input into the first template form of the first account satisfies the data synchronization condition; (¶¶ 23-24, tenants enable synchronization by stablishing a connection and specifying certain conditions for data sync between a first tenant and a second tenant; ¶¶ 31-32, 52, 58-59, synchronization is triggered by a change in a disengaged record; ¶¶ 24, 32, 35, 55,  tenants are given their permission for sharing data through an agreement; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account) 
monitor access by the one of the plurality of remote computers to an instance of the application accessing the first account to determine whether data input into the first template form of the first account satisfies the data synchronization condition; (¶¶ 52-56, data entry is monitored for determining whether the entry involves a shared record for synchronization; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account) 
in response to the data synchronization condition being satisfied, trigger the synchronization action to evaluate data associated with the plurality of accounts to identify the second template form of the second account using data corresponding to the data input into the first account; (¶¶ 24, 32, 56, 62, the entered data by the first tenant in a first table synchronized with the data in the second table associated with other users/tenants as agreed by tenants; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account) 
provide a notification message that the first account is attempting to insert data from the first template form of the first account into the new synchronization field in the second template form of the second account such that the notification message can be accessed by the second account; (¶¶ 24, 35, tannest expressly give permission to share data and a notification is sent to both tenants for specifying “the tenants that share data and the scope of the shared data”; ¶¶ 41, 49, 51, 55, 69 a second tenant is notified for sharing data; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account) 
determine if the data to be inserted from the first template form of the first account into the new synchronization field in the second template form of the second account is allowed to be synchronized with the second account; (¶ 24, 33, 35, a connection indicates allowed scope of the data to be shared with the second tenant; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account)
upon determining that the data to be inserted from the first template form of the first account into the new synchronization field in the second template form of the second account is allowed, insert data from the first template form of the first account into the new synchronization field in the second template form of the second account; (¶ 24, 33, 35, a connection indicates the scope of the data to be shared with the second tenant; ¶44, 56-59, 62-63, data entered by the first tenant is synchronized with/inserted  into account associated with another tenant by using existing fields or generating new fields as required; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account)
upon the second account providing consent that information is to be synchronized and shared with other accounts, execute the synchronization action to generate a second synchronization field within the first template form of the first account; and insert data associated with the second account into the new second synchronization field.  (¶ 24, 35, 55, 58-59, 74, tenants, i.e., the first account and the second account, share records and related records based on an agreement and expressed permission; ¶¶ 35, 55, 77, a second synchronization field within the first template form of the first account is generated by inserting the information/permission/acceptance of the second account who accepts/permits sharing of data with the first tenant; a first account is not able to share data with the second tenant without a second tenant sending his/her agreement/permission to the first tenant) 
Kuruganti did not specifically teach the following features which are taught by Kolb:
parse the second template form to determine if the second template form includes data fields populated with data input into the second template form which matches data input into data fields of the first template form within a threshold; (Kolb, ¶¶ 83-86, 92-93, wherein requirements presented by buyers and sellers are evaluated/parsed for finding a best match; a buyer is recommended to a seller or vice versa based on a degree/ threshold that the requirements are matched)
upon determining that the second template form includes data fields populated with data input into the second template form which matches data input into data fields of the first template form within the threshold, execute the synchronization action to generate a new synchronization field in the second template form of the second account in order to synchronize and share the data between the first account and the second account; (Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers and sellers are matched and based on the matching requirements, information including contact information between a seller and buyer is synchronized)
Kuruganti, ¶¶ 32 and 111 disclosed triggering synchronization of data fields with respect to a first and a second tenant based on an agreement for sharing data. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including parse the second template form to determine if the second template form includes data fields populated with data input into the second template form which matches data input into data fields of the first template form within a threshold; upon determining that the second template form includes data fields populated with data input into the second template form which matches data input into data fields of the first template form within the threshold, execute the synchronization action to generate a new synchronization field in the second template form of the second account in order to synchronize and share the data between the first account and the second account in Kuruganti because doing so would increase usability of Kuruganti by further providing for comparing and matching buyers and sellers requirements/inputs for notifying them when their requirements for buying/selling products and services are met by a buyer/seller so that they can buy/sell from/to a recommended seller/buyer as matched by the system.

Claim 10.	The computing system of claim 9, wherein the instructions comprise instructions that cause the processor to:
evaluate the data input through the instance of the application to determine that the data input corresponds to a purchase order for an item; (Kuruganti, ¶¶ 42-43, data entered in a table by a first tenant is evaluated for being synchronized with a table of a second tenant; Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers are for purchasing products and services and requirements presented by sellers are selling the requested produces and services; the buyers and sellers requirement are matched; a buyer is recommended to a seller or vice versa based on a degree that the requirements are matched)
evaluate the data of the plurality of accounts to determine that data of the second account indicates that the second account is selling the item; and (Kuruganti, ¶¶ 42-43, the user of the second tenant specifies how the data of the first table relates to the data of a second table of the second tenant; Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers are for purchasing products and services and requirements presented by sellers are selling the requested produces and services; the buyers and sellers requirement are matched; a buyer is recommended to a seller or vice versa based on a degree that the requirements are matched)
insert information of the purchase order and contact information of the account into the new synchronization field within the second template form of the second account. (Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers are for purchasing products and services and requirements presented by sellers are selling the requested produces and services; the buyers and sellers requirement are matched; a buyer is recommended to a seller or vice versa based on a degree that the requirements are matched)

Claim 11.	The computing system of claim 10, wherein the instructions comprise instructions that cause the processor to:
insert information that the second account is selling the item and contact information of the second account into the second synchronization field within the first template form of the first account. (Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers are for purchasing products and services and requirements presented by sellers are selling the requested produces and services; the buyers and sellers requirement are matched; a buyer is recommended to a seller or vice versa based on a degree that the requirements are matched)

Claim 14.	The computing system of claim 9, wherein the instructions comprise instructions that cause the processor to:
evaluate the data input through the instance of the application to determine that the data input corresponds to a sales order for an item; (Kolb, ¶ 92, buyers’ requirements for purchasing items are matched with sellers’/vendors’ requirements for selling items; the matched sellers information selling items seeking by buyers are provided to buyers and the matched buyers information is provided to sellers)
evaluate the data of the plurality of accounts to determine that data of the second account indicates that the second account is seeking to purchase the item; and (Kolb, ¶ 92, buyers’ requirements for purchasing items are matched with sellers’/vendors’ requirements for selling items; the matched sellers information selling items seeking by buyers are provided to buyers and the matched buyers information is provided to sellers)
insert information of the sales order and contact information of the account into the new synchronization field within the second template form of the second account. (Kolb, ¶ 92, buyers’ requirements for purchasing items are matched with sellers’/vendors’ requirements for selling items; the matched sellers information selling items seeking by buyers are provided to buyers and the matched buyers information is provided to sellers)

Claim 15.	The computing system of claim 14, wherein the instructions comprise instructions that cause the processor to:
create a second synchronization field within the account; and insert information indicating that the second account is seeking to purchase the item and contact information of the second account into the second synchronization field within the first template form of the first account. (Kolb, ¶ 92, buyers’ requirements for purchasing items are matched with sellers’/vendors’ requirements for selling items; the matched sellers information selling items seeking by buyers are provided to buyers and the matched buyers information is provided to sellers)

Claim 16.	Kuruganti teaches:
A computer-implemented method, the computer implemented method involving a computing node comprising a processor, and the computer-implemented method comprising:
maintaining, by the processor, a plurality of accounts within a cloud computing environment, wherein a plurality of remote computers is provided with access over a network to the plurality of accounts through instances of an application hosted by the cloud computing environment, and wherein each account is isolated from accessing data of the other accounts; (fig. 6, ¶¶ 23, 29, 97, 104, 100, 111, 108-109, users in a multitenant database have accounts for accessing data in an allowed capacity; users’ data/tenants’ data are stored separately)
in response to receiving a command from one of the plurality of remote computers to enable data synchronization between a first account and a second account associated with the plurality of accounts, wherein the first account includes a first template form and the second account includes a second template form, and upon the first account providing consent that information is to be synchronized and shared with other accounts, construct a data synchronization condition specifying that a synchronization action will be triggered when data input into the first template form of the first account satisfies the data synchronization condition; (¶¶ 23-24, tenants enable synchronization by stablishing a connection and specifying certain conditions for data sync between a first tenant and a second tenant; ¶¶ 31-32, 52, 58-59, synchronization is triggered by a change in a disengaged record; ¶¶ 24, 32, 35, 55,  tenants are given their permission for sharing data through an agreement; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account) 
monitoring, by the processor, access by the one of the plurality of remote computers to an instance of the application accessing the first account to determine whether data input into the first template form of the first account satisfies the data synchronization condition; (¶¶ 52-56, data entry is monitored for determining whether the entry involves a shared record for synchronization; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account) 
in response to the data synchronization condition being satisfied, triggering, by the processor, the synchronization action to evaluate data associated with the plurality of accounts to identify the second template form of the second account using data corresponding to the data input into the first template form of the first account;; (¶¶ 24, 32, 56, the entered data by the first tenant is shared/synchronized by other users/tenants as agreed by tenants; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account) 
providing a notification message that the first account is attempting to insert data from the first template form of the first account into the new synchronization field in the second template form of the second account such that the notification message can be accessed by the second account; (¶¶ 24, 35, tannest expressly give permission to share data and a notification is sent to both tenants for specifying “the tenants that share data and the scope of the shared data”; ¶¶ 41, 49, 51, 55, 69 a second tenant is notified for sharing data; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account) 
determining if the data to be inserted from the first template form of the first account into the new synchronization field in the second template form of the second account is allowed to be synchronized with the second account; (¶ 24, 33, 35, a connection indicates allowed scope of the data to be shared with the second tenant; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account)
upon determining that the data to be inserted from the first template form of the first account into the new synchronization field in the second template form of the second account is allowed, executing, by the processor, the synchronization action to copy data from the first account and insert the data into the new synchronization field in the second template form of the second account; (¶ 24, 33, 35, a connection indicates the scope of the data to be shared with the second tenant; ¶44, 56-59, 62-63, data entered by the first tenant is synchronized by copying data and inserting the data into account associated with another tenant by using existing fields or generating new fields as required; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account)
upon the second account providing consent that information is to be synchronized and shared with other accounts, executing the synchronization action to generate a second synchronization field within the first template form of the first account; and inserting data associated with the second account into the new second synchronization field. (¶ 24, 35, 55, 58-59, 74, tenants, i.e., the first account and the second account, share records and related records based on an agreement and expressed permission; ¶¶ 35, 55, 77, a second synchronization field within the first template form of the first account is the information/permission/acceptance of the second account who accepts/permits sharing of data with the first tenant; a first account is not able to share data with the second tenant without a second tenant sending his/her agreement/permission to the first tenant) 
Kuruganti did not specifically teach the following features which are taught by Kolb:
parsing the second template form to determine if the second template form includes data fields populated with data input into the second template form which matches data input into data fields of the first template form within a threshold; (Kolb, ¶¶ 83-86, 92-93, wherein requirements presented by buyers and sellers are evaluated/parsed for finding a best match; a buyer is recommended to a seller or vice versa based on a degree/ threshold that the requirements are matched)
upon determining that the second template form includes data fields populated with data input into the second template form which matches data input into data fields of the first template form within the threshold, executing the synchronization action to generate a new synchronization field in the second template form of the second account in order to synchronize and share the data between the first account and the second account; (Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers and sellers are matched and based on the matching requirements, information including contact information between a seller and buyer is synchronized)
Kuruganti, ¶¶ 32 and 111 disclosed triggering synchronization of data fields with respect to a first and a second tenant based on an agreement for sharing data. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including parsing the second template form to determine if the second template form includes data fields populated with data input into the second template form which matches data input into data fields of the first template form within a threshold; upon determining that the second template form includes data fields populated with data input into the second template form which matches data input into data fields of the first template form within the threshold, executing the synchronization action to generate a new synchronization field in the second template form of the second account in order to synchronize and share the data between the first account and the second account in Kuruganti because doing so would improve and increase usability of Kuruganti by further providing for comparing and matching buyers and sellers requirements/inputs for notifying them when their requirements for buying/selling products and services are met by a buyer/seller so that they can buy/sell from/to a recommended seller/buyer as matched by the system.

Claim 17.	The computer-implemented method of claim 16, further comprising:
determining that the data input corresponds to the first account filing in a purchase order; (Kuruganti, ¶¶ 42-43, data entered in a table by a first tenant is evaluated for being synchronized with a table of a second tenant; Kolb, ¶¶ 83-86, 92-93, wherein requirements presented by buyers and sellers are matched; a buyer is recommended to a seller or vice versa based on a degree that the requirements are matched)
determining that the second account is selling an item or service requested by the purchase order; and (Kuruganti, ¶¶ 42-43, the user of the second tenant specifies how the data of the first table relates to the data of a second table of the second tenant; Kolb, ¶¶ 83-86, 92-93, wherein requirements presented by buyers and sellers are matched; a buyer is recommended to a seller or vice versa based on a degree that the requirements are matched)
generate a new sales order populated with information from the purchase order and insert the new sales order into the new synchronization field in the second template form of the second account. (Kuruganti, ¶¶ 42-43, the user of the second tenant specifies how the data of the first table relates to the data of a second table of the second tenant; Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers and sellers are matched; a buyer is recommended to a seller or vice versa based on a degree that the requirements are matched)

Claim 18.	The computer-implemented method of claim 16, wherein the cloud computing environment comprises a multi-tenant architecture, and wherein the plurality of accounts corresponds to tenants of the multi-tenant architecture. (Kuruganti, ¶¶ 35, 47, “FIG. 2B illustrates an example of a user interface for sharing information between tenants in a multi-tenant database system”)

Claim 19.	The computer-implemented method of claim 16, further comprising:
determining that the data input corresponds to a specification that the first account has an interest in an item or service; and (Kolb, ¶¶ 23, 92, a buyer’s interest is identified in the submitted requirement documents)
broadcasting the interest to one or more accounts of the cloud computing environment based upon the one or more accounts comprising data indicating an offering of the item or service. (Kolb, ¶¶ 23, 92, buyers are recommended/broadcasted to vendors for selling items to buyers)

Claim 20.	The computer-implemented method of claim 16, further comprising:
enforcing a privacy restriction upon the synchronization action, wherein the privacy restriction specifies information of the first account that is allowed to be shared with other accounts and information of the first account that is not allowed to be shared with other accounts. (Kuruganti, ¶¶ 44-45, privacy is enforced by sharing the fields that are specified by a tenant)

Claims 1, 6-8 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuruganti and Kolb as applied to claims 9-10 above in view of Agrawal et al., Pub. No.: US 2016/0292505 (Agrawal).

Claim 1.	Kuruganti teaches:
A non-transitory computer-readable medium storing computer-executable instructions that when executed by a processor of a computing device causes the processor to:
maintain a plurality of accounts within a cloud computing environment, wherein a plurality of remote computers is provided with access over a network to the plurality of accounts through instances of an application hosted by the cloud computing environment, and wherein each account is isolated from accessing data of the other accounts; (fig. 6, ¶¶ 23, 29, 97, 104, 100, 111, 108-109, users in a multitenant database have accounts for accessing data in an allowed capacity; users’ data/tenants’ data are stored separately)
in response to receiving a command from one of the plurality of remote computers to enable data synchronization between a first account and a second account associated with the plurality of accounts, wherein the first account includes a first template form and the second account includes a second template form, and upon the first account providing consent that information is to be synchronized and shared with other accounts, construct a data synchronization condition specifying that a synchronization action will be triggered when data input into the first template form of the first account satisfies the data synchronization condition; (¶¶ 23-24, tenants enable synchronization by stablishing a connection and specifying certain conditions for data sync between a first tenant and a second tenant; ¶¶ 31-32, 52, 58-59, synchronization is triggered by a change in a disengaged record; ¶¶ 24, 32, 35, 55,  tenants are given their permission for sharing data through an agreement; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account) 
monitor access by the one of the plurality of remote computers to an instance of the application accessing the first account to determine whether data input into the first template form of the first account satisfies the data synchronization condition; (¶¶ 52-56, data entry is monitored for determining whether the entry involves a shared record for synchronization; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account) 
in response to the data synchronization condition being satisfied, trigger the synchronization action to evaluate data associated with the plurality of accounts to identify the second template form of the second account using data corresponding to the data input into the first template form of the first account; (¶¶ 24, 32, 56, the entered data by the first tenant is shared/synchronized by other users/tenants as agreed by tenants; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account) 
provide a notification message that the first account is attempting to insert data from the first template form of the first account into the new synchronization field in the second template form of the second account such that the notification message can be accessed by the second account; (¶¶ 24, 35, tannest expressly give permission to share data and a notification is sent to both tenants for specifying “the tenants that share data and the scope of the shared data”; ¶¶ 41, 49, 51, 55, 69 a second tenant is notified for sharing data; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account) 
determine if the data to be inserted from the first template form of the first account into the new synchronization field in the second template form of the second account is allowed to be synchronized with the second account; (¶ 24, 33, 35, a connection indicates allowed scope of the data to be shared with the second tenant; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account)
upon determining that the data to be inserted from the first template form of the first account into the new synchronization field in the second template form of the second account is allowed, insert data from the first template form of the first account into the new synchronization field in the second template form of the second account; (¶ 24, 33, 35, a connection indicates the scope of the data to be shared with the second tenant; ¶44, 56-59, 62-63, data entered by the first tenant is synchronized with/inserted  into account associated with another tenant by using existing fields or generating new fields as required; ¶ 33, 52-56, wherein database tables/files to be populated by tenants and synchronized based on triggering condition are read on templates associated with the fist tenant in the first account and the second tenant in the second account)
upon the second account providing consent that information is to be synchronized and shared with other accounts, execute the synchronization action to generate a second synchronization field within the first template form of the first account; and insert data associated with the second account into the new second synchronization field. (¶ 24, 35, 55, 58-59, 74, tenants, i.e., the first account and the second account, share records and related records based on an agreement and expressed permission; ¶¶ 35, 55, 77, a second synchronization field within the first template form of the first account is the information/permission/acceptance of the second account who accepts/permits sharing of data with the first tenant; a first account is not able to share data with the second tenant without a second tenant sending his/her agreement/permission to the first tenant) 
Kuruganti did not specifically teach the following features which are taught by Kolb:
parse the second template form to determine if the second template form includes data fields populated with data input into the second template form which matches data input into data fields of the first template form within a threshold; and (Kolb, ¶¶ 83-86, 92-93, wherein requirements presented by buyers and sellers are evaluated/parsed for finding a best match; a buyer is recommended to a seller or vice versa based on a degree/ threshold that the requirements are matched)
upon determining that the second template form includes data fields populated with data input into the second template form which matches data input into data fields of the first template form within the threshold, execute the synchronization action to generate a new synchronization field in the second template form of the second account in order to synchronize and share the data between the first account and the second account; (Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers and sellers are matched and based on the matching requirements, information including contact information between a seller and buyer is synchronized)
insert information associated with the first template form and contact information for the first account into the new synchronization field within the second template form of the second account; (Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers and sellers are matched and based on the matching requirements, information including contact information between a seller and buyer is synchronized)
insert information associated with the second template form and contact information for the second account into the second synchronization field within the first template form of the first account; and (Kolb , ¶¶ 83-86, 92-93, wherein requirements presented by buyers and sellers are matched and based on the matching requirements, information including contact information between a seller and buyer is synchronized) 
wherein the first template corresponds to a purchase order template and the second template corresponds to a sales order template. (Kolb, ¶¶ 23, 25, 91 wherein a buyer requirement is interpreted as purchase order and a seller evidence for providing a requested service is interpreted as sales order)
Kuruganti, ¶¶ 32 and 111 disclosed triggering synchronization of data fields with respect to a first and a second tenant based on an agreement for sharing data. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including parse the second template form to determine if the second template form includes data fields populated with data input into the second template form which matches data input into data fields of the first template form within a threshold; upon determining that the second template form includes data fields populated with data input into the second template form which matches data input into data fields of the first template form within the threshold, execute the synchronization action to generate a new synchronization field in the second template form of the second account in order to synchronize and share the data between the first account and the second account; insert information associated with the first template form and contact information for the first account into the new synchronization field within the second template form of the second account; insert information associated with the second template form and contact information for the second account into the second synchronization field within the first template form of the first account; and wherein the first template form corresponds to a purchase order template and the second template form corresponds to a sales order template in Kuruganti because doing so would increase usability of Kuruganti by further providing for the users who buy/sell products and services to be notified when their requirements for buying/selling products and services are met by a buyer/seller so that they can buy/sell from/to a recommended seller/buyer as matched by the system.
Kuruganti as modified did not specifically teach the following feature taught by Agrawal: 
transmit a command over the network to a machine, wherein the command causes operation of the machine to pack a quantity of an item specified by the purchase order template for shipping to an address specified by the purchase order template. (Agrawal, ¶ 30, wherein a customer submits a digitized purchase order; the information in the purchase order such as shipping information as described in ¶ 22 is used for creating a sales order as required by a supplier for packing items as required to be shipped to customer)
Kuruganti, ¶ 58 disclosed synchronizing data related to a tenant with data related to another tenant if “some condition is met”; and Kolb, ¶ 23, 29, matched buyers and sellers requirement and recommended best buyers and sellers to each other. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for teaching transmit a command over the network to a machine, wherein the command causes operation of the machine to pack a quantity of an item specified by the purchase order template for shipping to an address specified by the purchase order template because the type of data in tables such as purchase order and a sell order is a matter of design choice and purchasing the item as specified by the information entered in one table further increase usage of the Kuruganti as modified by using the multitenant system in a buyer/seller environment and shipping requested items by a buyer based on the information provided by the buyer. 

Claim 6.	The non-transitory computer-readable medium of claim 1, wherein the instructions comprise instructions to:
generate a new form within the second account; and populate the new form with information about the data input through the instance of the application.  (Kuruganti, ¶¶ 24, 35-36, 41, 44, 55-59, 63, data to be synchronized is inserted into an existing form/ record or a new form/record as needed)

Claim 7.	The non-transitory computer-readable medium of claim 1, wherein the instructions comprise instructions to:
generate a recommendation of an item or service for sale by the first account; and render the recommendation to the second account through a second instance of the application accessed by a second remote computer over a network connection to the cloud computing environment. (Kolb, ¶ 86-87, 92, 106, a vendor user or a buyer user generates requirements for selling or seeking products/services; based on the matched requirements, recommendations are provided to vendor user or a buyer user)

Claim 8.	The non-transitory computer-readable medium of claim 1, wherein the instructions comprise instructions to:
generate a recommendation of an item or service that the first account is seeking to purchase; and render the recommendation to the second account through a second instance of the application accessed by a second remote computer over a network connection to the cloud computing environment. (Kolb, ¶ 86-87, 92, 106, a vendor user or a buyer user generates requirements for selling or seeking products/services; based on the matched requirements, recommendations are provided to vendor user or a buyer user)

Claim 12.	Kuruganti as modified taught the computing system of claim 10, wherein buyers and sellers are matched based on their requirements. Kolb, ¶ 86-87, 92, 106. Kuruganti as modified did not specifically teach evaluate the data input to identify a requested quantity of the item; and evaluate the data of the plurality of accounts to determine that data of the second account indicates that the second account is selling at least the requested quantity of the item. 
Agrawal teaches: evaluate the data input to identify a requested quantity of the item; and (Agrawal, ¶ 28, quantity of the requested item is verified)
evaluate the data of the plurality of accounts to determine that data of the second account indicates that the second account is selling at least the requested quantity of the item. (Agrawal, ¶¶ 28, 30, a supplier provides the requested quantity of the item)
Kuruganti, ¶ 28 discloses “data may be received for records for entry in database tables for entities used with Customer Relationship Management(CRM) software, including, but not limited to, Cases, Contacts, Accounts, Opportunities, Tasks, Activities, Notes, Attachments, Comments, Custom tenant entities, and/or any other database entities”; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for teaching evaluate the data input to identify a requested quantity of the item; and evaluate the data of the plurality of accounts to determine that data of the second account indicates that the second account is selling at least the requested quantity of the item because the type of data in tables such as buyer/seller data is a matter of design choice and purchasing/selling the item as specified by the information entered in one table further to be matched with another table further improve and increase usage of the Kuruganti as modified based on the type of the entered data.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Kuruganti and Kolb as applied to claims 9-10 above in view of Shechtman, Pub. No.: US 2012/0296759 (Shechtman). 

Claim 13.	Kuruganti as modified taught the computing system of claim 10, wherein buyers and sellers are matched based on their requirements. (Kolb, ¶ 86-87, 92, 106). Kuruganti as modified did not specifically teach evaluate the data input to identify a shipping timeframe for receiving the item; and evaluate the data of the plurality of accounts to determine that data of the second account indicates that the second account is shipping the item within the shipping timeframe. 
Shechtman teaches evaluate the data input to identify a shipping timeframe for receiving the item; and evaluate the data of the plurality of accounts to determine that data of the second account indicates that the second account is shipping the item within the shipping timeframe. (Shechtman, ¶¶ 66, 69, 80, wherein a buyer specified condition such as “a date and/or time that the item or items must be received by” is matched with a seller for providing the item as specified)
Kuruganti, ¶ 28 discloses “data may be received for records for entry in database tables for entities used with Customer Relationship Management(CRM) software, including, but not limited to, Cases, Contacts, Accounts, Opportunities, Tasks, Activities, Notes, Attachments, Comments, Custom tenant entities, and/or any other database entities”; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for teaching evaluate the data input to identify a shipping timeframe for receiving the item; and evaluate the data of the plurality of accounts to determine that data of the second account indicates that the second account is shipping the item within the shipping timeframe because the type of data in tables such as buyer/seller data is a matter of design choice and purchasing/selling the item as specified by the information entered in one table further to be matched with another table further increase usage of the Kuruganti as modified based on the type of the entered data.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been considered but are not persuasive for at least the following reason.
Applicant argues “the art of record does not teach or suggest the elements of upon the second account providing consent that information is to be synchronized and shared with other accounts, execute the synchronization action to generate a second synchronization field within the first template form of the first account, and certainly does not teach the combination of recited elements that depend therefrom”. Applicant reproduces paragraphs [0024, 0035, 0055, 0058, 0059, 007 4, 0075, and 0076] of the Kuruganti reference and underline some sentences in the paragraph and concludes, “a careful review of the prior art will reveal that the art of records does not teach or suggest generating a second synchronization field. Thus Kuruganti fails to teach the claim elements of upon the second account providing consent that information is to be synchronized and shared with other accounts, executing the synchronization action to generate a second synchronization field within the first template form of the first account as recited in claim 1. Remarks, 18-19.
In response: it is not clear how Applicant came to this conclusion that paragraphs [0024, 0035, 0055, 0058, 0059, 0074, 0075, and 0076] of the Kuruganti failed to “to teach the claim elements of upon the second account providing consent that information is to be synchronized and shared with other accounts, executing the synchronization action to generate a second synchronization field within the first template form of the first account as recited in claim 1”. 
Kuruganti, ¶ 24, as noted by Applicant, describes, “Tenants and/or users of a multi-tenant database system may expressly give permission to share data with users of another tenant. For example, a user of a first tenant database system may give permission to provide a set of related data to one or more users for other tenants in a multi-tenant database system”. Similarly, Kuruganti, ¶ 55 describes that “A connection and/or agreement may be reached between tenants in a multi-tenant database system to share at least a portion of data from the first tenant. The connection may be established by sending a notification requesting to share and receiving a response that permits sharing of data between the tenants. The user sending the notification and the user sending the response regarding establishing a connection between the tenants may be authenticated before data is shared between the tenants”. Therefore, tenants and/or users of a multi-tenant database system expressly give permission to share data with users of another tenant. 
A “second synchronization field within the first template” “upon the second account providing consent that information is to be synchronized and shared with other accounts” is any information related to the second account sent to the first account so that the first account share data with the second account using the information. The second account information is sent to the first account through the second account accepting the first account request to share data.  Kuruganti, ¶¶ 35, 55, explicitly discloses generating a second synchronization field within the first template form of the first account by inserting the information/permission/acceptance of the second account who accepts/permits sharing of data with the first tenant in a connection; a first account is not able to share data with the second tenant without a second tenant sending his/her agreement/permission to the first tenant). 
See the references as noted in Kuruganti ¶ 55 for further evidence. For example “[a]n implementation of a connection is described in U.S. patent application Ser. No. 12/145,325, entitled "Sharing Data Between Subscribers of a Multi-Tenant Database Service," filed on Jun. 24, 2008”: 
¶¶ 40-41: “The second entity may then perform a log-in and determine whether to accept the invitation from the first entity… If the second entity accepts the invitation, the first entity is notified of the acceptance entity… if the invitation is accepted, data may be written into a connection table, which is accessible to both the first and the second entity, indicating the acceptance of the invitation and the established connection…the connection table may be one table accessible to multiple entities or more than one table, where each table is associated with, and assessable to, one of the entities. The connection table may be used to store login or security information for the entities involved in the connection. Thus, each entity may have access to an organization ID and/or unique key and the user ID of the entity or point person on the other side of the connection.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159